Case 2:21-cv-00181-JRG Document 29 Filed 08/31/21 Page 1 of 8 PageID #: 1379




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


   BILLJCO, LLC                          )
                                         ) CASE NO: 2:21-cv-00181-JRG
   v.                                    )       (Lead Case)
                                         )
   CISCO SYSTEMS, INC.                   )
                                         )
                                         )

   BILLJCO, LLC                          )
                                         )
   v.                                    ) CASE NO: 2:21-cv-00183-JRG
                                         )      (Member Case)
   HEWLETT PACKARD ENTERPRISE            )
   COMPANY, ARUBA NETWORKS, INC.         )
                                         )
                                         )

                  BILLJCO, LLC’S SURREPLY IN OPPOSITION TO
                   CISCO SYSTEMS, INC.’S MOTION TO DISMISS




                                     1
38919751.3
Case 2:21-cv-00181-JRG Document 29 Filed 08/31/21 Page 2 of 8 PageID #: 1380




                                         INTRODUCTION

         The second sentence of Cisco’s reply brief concedes that its motion to dismiss involves

questions of fact that the Court cannot resolve at the pleading stage. According to Cisco: “This

motion, instead, turns on one factual question: Does BillJCo base its ’011 patent infringement

allegation on purported actions of both Cisco and unrelated third party users of mobile phones?”

Dkt. 24 at p. 1 (emphasis added). This concession is consistent with BillJCo’s opposition brief,

which explained that not only is Cisco’s divided infringement argument wrong but it is premature

to the extent it will turn on both fact-intensive determinations and claim construction.

         Cisco also elevates form over substance in its reply brief. Cisco focuses on the spacing,

length, and indentations in BillJCo’s patent when arguing for divided infringement. But those

superficial points have nothing do with any substantive whether the patent actually implicates

divided infringement in practice. Cisco therefore does not address BillJCo’s fundamental point

that the patent only recites a single step performed by a single actor: “periodically beaconing

outbound a broadcast unidirectional wireless data record from at least one sending data processing

system....” Dkt. 1-4 (‘011 Patent at col. 449, l. 33-col. 450, l. 15).

         Finally, Cisco concedes on page four of its reply brief that its motion is meritless.

Specifically, Cisco’s counsel sent an email admitting that Cisco was “prepared to withdraw its

motion to dismiss” after BillJCo filed its opposition brief. This email is, of course, outside the four

corners of the complaint, not included in Cisco’s opening brief, and has no relevance to the merits

of a motion to dismiss. Even if it could be considered, it is not clear why Cisco is offering this

email, which shows that Cisco had misunderstood BillJCo’s allegations, believes its motion fails,

and was prepared to withdraw its motion to dismiss. To the extent Cisco does not follow through

on its proposal to withdraw its motion, the Court should deny it.



                                                   2
38919751.3
Case 2:21-cv-00181-JRG Document 29 Filed 08/31/21 Page 3 of 8 PageID #: 1381




                                           ARGUMENT

I.       The Questions Of Fact Raised By Cisco Cannot Be Resolved At The Pleading Stage.

         Cisco is correct that the case “turns on [a] factual question.” Dkt. 24 at p. 1 (emphasis

added). In fact, it will turn on multiple factual questions, including the following issues identified

in Cisco’s reply brief:

               “A quick look at the ‘011 patent claim chart…” allegedly resolves this “one factual
                question.” Dkt. 24 at p. 1.

               “The fact that the claim recites steps for both the sending data processing system
                and the receiving data processing system is also clear from a cursory glance…”
                Dkt. 24 at p. 2.1

               “Resolution of this motion…turns on the fact that BillJCo’s infringement
                allegations point to end user mobile phones and applications…” Dkt. 24 at pp. 2-3.

               If nothing else, the fact that BillJCo’s chart breaks up the elements into separate
                rows according to the indentation of the claim in the printed patent alone shows that
                this is not a ‘single step’ claim as BillJCo now alleges.” Dkt. 24 at p. 3.

               “The final fact [allegedly] confirming…” Cisco’s argument. Dkt. 24 at p. 3.

         But those questions cannot be resolved today. On a motion to dismiss, the Court “reviews

the pleadings to determine whether the plaintiff has given the defendant notice of ‘grounds for

entitlement to relief—including factual allegations that when assumed to be true raise a right to

relief above the speculative level.’” Actus, LLC v. Bank of Am. Corp., 2010 WL 547183, at *2

(E.D. Tex. Feb. 10, 2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955,

167 L.Ed.2d 929 (2007)). The Court cannot resolve questions of fact at this stage of the dispute.




1
  BillJCo disagrees with this alleged “fact” and others as set forth in BillJCo’s opposition; there
is only a single step and single actor. That Cisco makes this argument and asks the Court to make
a factual determination makes clear that its motion is not proper under Rule 12(b)(6).

                                                  3
38919751.3
Case 2:21-cv-00181-JRG Document 29 Filed 08/31/21 Page 4 of 8 PageID #: 1382




Id. That is why Cisco is unable to cite a single case showing that the Court should dive into the

facts of its divided infringement claim at the motion to dismiss stage.

         Cisco also fails to explain why the Court should leapfrog the claim construction stage of

this case. As BillJCo explained in its opposing brief, courts routinely deny motions to dismiss that

call for a premature claim construction. Dkt. 23 at pp. 4-5. Cisco attempts to distinguish those

cases on the grounds that they involved the infringer’s construction of the claims. Dkt. 24 at p. 4.

But that is exactly what is at issue here. The parties disagree on how the claims should be

construed, and Cisco is advocating for their construction. This disagreement only further confirms

that bypassing claim construction is improper.

II.      Cisco’s Focus On Spacing And Indentions Elevates Form Over Substance.

         Even if the Court were to consider Cisco’s arguments at this early stage, the Court should

reject them because they elevate form over substance. Cisco focuses entirely on the indentions,

spacing, and length of the claims at issue. For example, Cisco argues that BillJCo “spends half of

its claim chart discussing the purported actions of third party mobile phone applications.” Dkt. 24

at p. 2. Cisco then argues that “the fact that BillJCo’s chart breaks up the elements into separate

rows according to the indentation of the claim in the printed patent alone shows that this is not a

‘single step’ claim as BillJCo now alleges.” Id. at p. 3.

         These structural arguments are meaningless. Whether this case implicates divided

infringement will turn on the details of the patent at issue and a substantive analysis of the claims,

specification, and file history—not the length or spacing of the claims.2 Cisco’s superficial




2
  Cisco argues that BillJCo’s mere reference to a third-party “receiving data processing system”
in its claim chart automatically means there is divided infringement. Dkt. 24 at p. 2. This, of
course, is not true. Cisco conflates evidence needed to demonstrate infringement with a claim
construction analysis–neither of which are appropriate considerations at the motion to dismiss

                                                  4
38919751.3
Case 2:21-cv-00181-JRG Document 29 Filed 08/31/21 Page 5 of 8 PageID #: 1383




arguments therefore fail to address the meat of BillJCo’s argument that certain aspects of claim 11

constitute mere characterizations of the type of broadcast unidirectional wireless data record that

is periodically beaconed. See, e.g., Summit 6, LLC v. Samsung Elecs. Co., 802 F.3d 1283, 1291

(Fed. Cir. 2015) (holding that certain phrases simply convey information or characterize parts of

the claim rather than amounting to a step in the claim).

III.     The Emails Attached To Cisco’s Reply Change Nothing.

         In its reply brief, Cisco cites and attaches correspondence between counsel for Cisco and

BillJCo for the first time. This is procedurally improper. Cisco cannot make new arguments or

legal theories in a reply brief for the first time. See, e.g., Plastronics Socket Partners, Ltd. v. Dong

Weon Hwang, 2020 WL 1324733, at *8 (E.D. Tex. Mar. 20, 2020) (“Arguments raised for the first

time in a reply brief are waived.”). In addition, the Court cannot consider evidence and

correspondence outside of the four corners of a complaint when resolving a motion to dismiss.

See, e.g., Satterthwaite v. First Bank Mortg., N.A., 2019 WL 2527358, at *3 (E.D. Tex. June 4,

2019), report and recommendation adopted, 2019 WL 2524833 (E.D. Tex. June 19, 2019)

(“[W]hen considering a motion to dismiss, the court’s review is limited to the face of the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.”); see also Joseph v.

Walmart, Inc., 2020 WL 7061873, at *2 (S.D. Tex. Nov. 17, 2020), report and recommendation

adopted, 2020 WL 7059841 (S.D. Tex. Dec. 2, 2020) (declining to consider emails between

counsel from after the litigation began on a motion to dismiss).




stage. Indeed, BillJCo can meet its evidentiary infringement burden in a variety of different ways
including through reliance on third party sources.

                                                   5
38919751.3
Case 2:21-cv-00181-JRG Document 29 Filed 08/31/21 Page 6 of 8 PageID #: 1384




         Even if the Court were to consider the emails cited in Cisco’s reply brief, they only confirm

that Cisco’s motion is meritless. The August 19, 2021 email states that: “having reviewed

BillJCo’s opposition to Cisco’s motion to dismiss, we now understand that BillJCo’s references to

actions of mobile phones were only offered to characterize the type of messages purportedly sent

by Cisco’s accused instrumentalities.” Dkt. 24-1. Based on this understanding, Cisco said that it

was “prepared to withdraw its motion to dismiss” but then it wanted BillJCo to prematurely

stipulate to construction of other claims not at issue in Cisco’s brief. See id.

         That Cisco was willing to withdraw its motion to dismiss demonstrates that it is meritless.

That BillJCo was not willing to agree to Cisco’s proposed stipulation does not change the result.

To the extent Cisco is not willing to follow through on its proposal to withdraw its motion, the

Court should deny it.

                                          CONCLUSION

         For these reasons and the reasons stated in BillJCo’s response to Cisco’s motion to

dismiss, the Court should deny Cisco’s motion.

Dated: August 31, 2021                             Respectfully submitted,

                                                  /s/ Brian Michalek
                                                  Brian R. Michalek (pro hac vice granted)
                                                  Casey Grabenstein (pro hac vice granted)
                                                  Brian Landry (pro hac vice granted)
                                                  Erin Westbrook (pro hac vice granted)
                                                  brian.michalek@saul.com
                                                  casey.grabenstein@saul.com
                                                  brian.landry@saul.com
                                                  erin.westbrook@saul.com
                                                  Saul Ewing Arnstein & Lehr LLP
                                                  161 N. Clark St., Suite 4200
                                                  Chicago, IL 60601
                                                  Telephone: 312-876-7100
                                                  Facsimile: 312-876-0288

                                                  Of Counsel:

                                                   6
38919751.3
Case 2:21-cv-00181-JRG Document 29 Filed 08/31/21 Page 7 of 8 PageID #: 1385




                                     Claire Abernathy Henry
                                     Texas State Bar No. 24053063
                                     E-mail: claire@wsfirm.com
                                     Andrea L. Fair
                                     Texas State Bar No. 24078488
                                     E-mail: andrea@wsfirm.com
                                     WARD, SMITH & HILL, PLLC
                                     1507 Bill Owens Parkway
                                     Longview, Texas 75604
                                     (903) 757-6400 (telephone)
                                     (903) 757-2323 (facsimile)
                                     Attorneys for Plaintiff BillJCo, LLC




                                     7
38919751.3
Case 2:21-cv-00181-JRG Document 29 Filed 08/31/21 Page 8 of 8 PageID #: 1386




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served via e-mail on August 31, 2021 to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system.



                                                            /s/Brian R. Michalek




                                                 8
38919751.3
